Case 7:19-cr-00244-VB Document 68 Filed 10/14/20 Page 1of6.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-_ - a —_ —_ _ _ _ —_ —_ a - - —_ —_ a - x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.o- OF FORFEITURE/
LUIS ORTIZ, : MONEY JUDGMENT
a/k/a “Colla,”

Defendant. : 19 Cr. 244 (VB)

-_ — — _ — — — — — _ — — - - —_ -_ — x

WHEREAS, on or about April 4, 2019, LUIS ORTIZ, a/k/a
“Colla,” (the “defendant”), was charged, among others, in a one-
count Indictment, 19 Cr. 244 (VB) (the “Indictment”), with
narcotics conspiracy, in violation of Title 21, United States Code,
Section 846 (Count One) ;

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting, or derived from, any proceeds

|
obtained, directly or indirectly, as a result of the offense

charged in Count One of the Indictment and any and all property
used, or intended to be used, in any manner or part , to commit,
or to facilitate the commission of, the offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of the offense
charged in Count One of the Indictment, that the defendant

personally obtained;
Case 7:19-cr-00244-VB Document 68 Filed 10/14/20 Page 2 of 6

WHEREAS, on or about February 19, 2020, the defendant
|
pled guilty to Count One of the Indictment, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, to the United States, pursuant to Title 21,
United States Code, Section 853: a sum of money equal to $960,000
in United States currency, representing the amount of proceeds
traceable to the commission of the offense charged in Count One of
the Indictment that the defendant personally obtained;

WHEREAS, the defendant consents to the entry of a money
4 udgment in the amount of $960,000 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S$. Berman,

United States Attorney, Assistant United States Attorneys,
Case 7:19-cr-00244-VB Document 68 Filed 10/14/20 Page 3 of 6

Courtney L. Heavey and Emily Deininger, of counsel, and the

efendant, and his counsel, Bruce Koffsky, Esq., that:
|

: 1. As a result of the offense charged in Count One of

the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $960,000 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, LUIS ORTIZ,
and shall be deemed part of the sentence of the defendant, and
shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney's Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. andrew’ s Plaza,
New York, New York 10007 and shall indicate the defendant’s name

and case number.

 
Case 7:19-cr-00244-VB Document 68 Filed 10/14/20 Page 4 of 6

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5.. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to, Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and
Case 7:19-cr-00244-VB Document 68 Filed 10/14/20 Page 5 of 6

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.
: Case 7:19-cr-00244-VB Document 68 Filed 10/14/20 Page 6 of 6

9. The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

|

|

GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By: Cor st uA,

COURTNEY L. |HEAVEY

EMILY DEININGER

Assistant United States Attorney
One St. Andrew's Plaza

New York, NY 10007

(914) 993-1927/1928

 

 

LUIS ORTIZ
5
By: fp On (Op
LUIS ORTIZ
f. LY4g77
oven) ao

Attorney for 1 eee at
1150 Bedford Street
Stamford, 6905

 
 
  

SO ORDERED:

 

HONORABLE VINCENT L. BRECERETERICCETT(
UNITED STATES DISTRICT JUDGE

DATE

o[1u [202

DATE

 
